Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 08/19/2021.  These drawings are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 111113222. Although the claims at issue are not identical, they are not patentably distinct from each other as shown by the following table (provided for illustrative purposes) that compares claim 1 of the instant application with claim 1 of the issued Patent.   
Co-pending Application	(#17/406989)

1.) A switch connectable between a controller and a plurality of non-volatile storage devices, said switch comprising: 
an enable input for connecting to an enable output of the controller; a data input for connecting to a data output of the controller;

 a data output for connecting to a data input of each of the non-volatile storage devices; 


and a plurality of enable outputs, each of which is provided for connecting to an enable input of one of the non-volatile storage devices, 













wherein in response to an assertion of the enable input of the switch and a detection of select data that identifies one of the enable outputs of the switch connected to the enable input of a selected non-volatile storage device, which is one of the non-volatile storage devices, the switch enables a communication path between the controller and the selected non-volatile storage device, 



and transmits a command and an address of the selected non-volatile storage device which are received from the controller, to the data input of the selected non-volatile storage device.
Claim 1, Issued Patent  No. 11113222 
1. )  1. A memory system comprising: 
a controller configured with a first enable output and a data output; 
a plurality of non-volatile storage devices, each configured with an enable input and a data input; 

and a first switch configured between the controller and a first set of the plurality of non-volatile storage devices, with a first enable input that is connected to the first enable output of the controller, a first data input that is connected to the data output of the controller, 

a first data output that is connected to the data input of each of the first set of non-volatile storage devices, and a plurality of enable outputs, each of the enable outputs being connected to the enable input of one of the first set of non-volatile storage devices, 

wherein in response to the controller asserting the first enable output and transmitting select data which indicates one of the enable outputs of the first switch connected to an enable input of a first non-volatile storage device among the first set of non-volatile storage devices, the first switch enables a first communication path between the controller and the first non-volatile storage device, 

and transmits a command and an address of the first non-volatile storage device which are received from the controller, to a data input of the first non-volatile storage device.


Although the conflicting claims are not identical, the instant application claim scope is a species to the issued Patent’s genus scope, the instant application incorporating material already present in the issued Patent.

Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching a switch as recited in claim 1: US 9817066 B1, US 9432298 B1, US 8996785 B2, US 8984256 B2, US 8806116 B2, US 8775719 B2, US 8572320 B1, US 8359445 B2, US 8024508 B2 and US 7668524 B2.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184